Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim 1-19 are pending. Claim 20-25 are withdrawn.

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-19, drawn to learning method.
II. Claims 20-25, drawn to architecture.
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as combination and subcombination. Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations (MPEP 806.05(c)). In the instant case, the combination as claimed does not require the particulars of the subcombination as claimed because the claims relating to Invention I, is disclosed as separate embodiment in applicants specification in paragraphs 0021-0022. The subcombination has separate utility such as to construct an architecture i.e. interconnection topology is disclosed as separate embodiment in applicant’s specification paragraphs 0024-0025.
The examiner has required restriction between combination and subcombination inventions. Where applicant elects a subcombination, and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104. See MPEP § 821.04(a). Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or 
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
a. While the groupings are classified together, the groupings have a separate status in the art because the inventions perform different functions in the art. Inventions related to learning method generally provides inputting training data into one or more neural network and training the neural network to output desired data classified in CPC G06N3/08. Inventions related to architecture generally provides interconnection topology classified in G06N3/04. These fields are separate area of inventive effort despite being classified in the under parent symbol/class of G06N of “COMPUTING ARRANGEMENTS BASED ON SPECIFIC COMPUTATIONAL MODELS”.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention.
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.

Applicant’s election without traverse of claim 1-19 in the reply filed on March 17, 2022 is acknowledged.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 1-19 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to a mental process without significantly more.

Regarding claim 1,
2A Prong 1: The limitation of applying a first instance of input to a first model within a tree structure; activating a second model within the tree structure, based on an identification of a first topic within the first instance of input by the first model; applying a second instance of input to the first model and the second model; activating a third model within the tree structure, based on an identification of a second topic within the second instance of input by the second model; applying a third instance of input to the first model, the second model, and the third model; and outputting, by the third model, an identification of a third topic, utilizing the third instance of input are mental process, because the entire claim language merely recites classification process of dividing the input data into 
2A Prong 2: The judicial exception is not integrated into a practical application. In particular, the claim recites the additional element – computer to implement the method. activating a second model within the tree structure , activating a third model within the tree structure, based on an identification of a second topic within the second instance of input by the second model are insignificant extra-solution activity. Using computer to implement the method is no more than mere instruction to apply the exception using generic computer components.
2B: The claim does not recite additional elements that amount to significantly more than the judicial exception. The limitation of activating a second model within the tree structure , activating a third model within the tree structure, based on an identification of a second topic within the second instance of input by the second model were considered to be insignificant extra-solution activity in Step 2A Prong 2, and thus they are re-evaluated in Step 2B. The limitations are just instructions for implementing a technical environment of models to perform the abstract idea (MPEP 2106.05(h)). 
Regarding claim 10, the limitation of a computer program product for performing a hierarchical simplification of learning models, the computer program product comprising a computer readable storage medium having program instructions embodied therewith, wherein the computer readable storage medium is not a transitory signal per se, the program instructions executable by a processor to cause the processor to perform a method merely recites generic program stored in a generic computer storage medium, which is a generic computer component. Claim 10 is a computer program product claim having similar limitation to method claim 1 above. Therefore, it is rejected under the same rational as of claim 1 above.
Regarding claim 19, the limitation of a system comprising a processor and logic integrated with the processor, executable by the processor, or integrated with and executable by the processor is a 

Regarding claim 2, the limitation of wherein the first model includes a first neural network merely says which particular technological field or environment applied as a tool to perform the abstract idea (MPEP 2106.05(h)).
Claim 11 is a computer program product claim having similar limitation to method claim 2 above. Therefore, it is rejected under the same rational as of claim 2 above.

Regarding claim 3, the limitation of wherein the tree structure represents a plurality of individual models, as well as an interrelationship between the individual models merely says which particular technological field or environment the abstract idea is performed in (MPEP 2106.05(h)).
Claim 12 is a computer program product claim having similar limitation to method claim 3 above. Therefore, it is rejected under the same rational as of claim 3 above.

	Regarding claim 4, the limitation of wherein the tree structure is arranged based on topic merely says which particular technological field or environment the abstract idea is performed in (MPEP 2106.05(h)).
Claim 13 is a computer program product claim having similar limitation to method claim 4 above. Therefore, it is rejected under the same rational as of claim 4 above.

	Regarding claim 5, 
2A Prong 1: the limitation of outputs a topic based on provided input is a mental process, as it merely recites the process of deciding which topic is the input about. 
2A Prong 2: The judicial exception is not integrated into a practical application.
2B: The claim does not recite additional elements that amount to significantly more than the judicial exception. The limitation of first module includes a classification module merely says which particular technological field or environment the abstract idea is performed in (MPEP 2106.05(h)).
Claim 14 is a computer program product claim having similar limitation to method claim 5 above. Therefore, it is rejected under the same rational as of claim 5 above.

	Regarding claim 6, the limitation of wherein first instance of input is selected from a group consisting of textual data, audio data, and time series data is a mental process, because it merely recites the process of selecting a type of data. 
Claim 15 is a computer program product claim having similar limitation to method claim 6 above. Therefore, it is rejected under the same rational as of claim 6 above.

	Regarding claim 7, the limitation of wherein in response to the identification of the first topic within the first instance of input, all children of the first model within the tree structure are activated is a mental process as it merely recites the process of operating the child nodes when the root node finishes its computation.
Claim 16 is a computer program product claim having similar limitation to method claim 7 above. Therefore, it is rejected under the same rational as of claim 7 above.

	Regarding claim 8, the limitation of wherein the first model includes a root model within the tree structure, the second model includes an intermediate model within the tree structure, and the third model includes a terminal model within the tree structure merely recites which particular technological field or environment the abstract idea is performed in (MPEP 2106.05(h)).


	Regarding claim 9, the limitation of wherein the first instance of input includes a first portion of input data, where the input data is divided into a plurality of chronologically arranged portions merely recites which particular technological field or environment the abstract idea is performed in (MPEP 2106.05(h)).
Claim 18 is a computer program product claim having similar limitation to method claim 9 above. Therefore, it is rejected under the same rational as of claim 9 above.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


	Claim 1-5, 7, 10-14, 16, and 19 is/are rejected under 35 U.S.C.102 over Roy (Roy et al, 2018, “Tree-CNN: A Deep Convolutional Neural Network for Lifelong Learning”).

Regarding claim 1, Roy teaches a computer-implemented method ([Roy, Abstract] “In recent years, Convolutional Neural Networks (CNNs) have shown remarkable performance in many computer vision tasks such as object recognition and detection. However, complex training issues, such as “catastrophic forgetting” and hyper-parameter tuning, make incremental learning in CNNs a difficult challenge. In this paper, we propose a hierarchical deep neural network, with CNNs at multiple levels, and a corresponding training method for lifelong learning”, shows that Roy performed an experiment using a computer), comprising: 
applying a first instance of input to a first model within a tree structure ([Roy, page 4, right column, paragraph 4.1.2; page 4, Fig.2] “For ease of reference, we label this network as Tree-CNN A. The root node is a DCNN with two output nodes. It will classify the input image as either “Animals” or “Vehicles”. Each child node has a DCNN that does finer classification. The description of the layers in each of these sub-networks is given in Tables 1 and 2. Fig. 2 and Fig. 4 a) depict the initial model of Tree-CNN A”, discloses the first model (root model) within a tree structure (Tree-CNN). [Roy, page 5, left column, line 2-7; page 4, Fig.2] “The network at the root node is trained to classify the images as “Animals” or “Vehicles”. For this, the 30; 000 training images belonging to the 6 classes are re-labeled as “Animals” or “Vehicles”. The root node is then trained for 300 epochs. The learning rate is kept at 0:1 for first 200 epochs, then reduced by 10 times every 50 epochs” and 32x32x3 image of the Figure 2 discloses the first instance of input to a first model); 
activating a second model within the tree structure, based on an identification of a first topic within the first instance of input by the first model ([Roy, page 3, left column, 3.2 Algorithm; page 3, right column, Algorithm 1 Class Prediction] “Now that we have a trained Tree-CNN, we discuss how it predicts classes and how it treats new classes. First, we describe how the network predicts the class of an input image. A recursive algorithm moves along the hierarchies of the network to reach a specific leaf node. At each node, beginning with the top node, the image is fed to the DCNN associated with that node. The output node with the highest classification probability is the next node the algorithm moves to. If it is a leaf node, then the class associated with that node is the predicted class. Else, the algorithm feeds the image to the DCNN of that node. The pseudo-code for class prediction is given under Algorithm 1”. [Roy, page 4, Fig. 2] shows the basic structure of Tree-CNN A with 1 root classifier and 2 child classifiers, and what type of topics each of the classifiers take care of); 
[Roy, page 3, right column line 1-7; page 3, Fig. 1] “First, we describe how the network predicts the class of an input image. A recursive algorithm moves along the hierarchies … At each node, beginning with the top node, the image is fed to the DCNN associated with that node. The output node with the highest classification probability is the next node the algorithm moves to. If it is a leaf node, then the class associated with that node is the predicted class. Else, the algorithm feeds the image to the DCNN of that node”, the IMAGE of the Fig 1 shows the input image fed into both second model, which corresponds to the branch nodes, and first model, which corresponds to the root node after identification of the branch model);
activating a third model within the tree structure, based on an identification of a second topic within the second instance of input by the second model ([Roy, page 3, left column, 3.2 Algorithm; page 3, right column, Algorithm 1 Class Prediction; page 6, Fig 4] “Now that we have a trained Tree-CNN, we discuss how it predicts classes and how it treats new classes ... At each node, beginning with the top node, the image is fed to the DCNN associated with that node. The output node with the highest classification probability is the next node the algorithm moves to. If it is a leaf node, then the class associated with that node is the predicted class. Else, the algorithm feeds the image to the DCNN of that node. The pseudo-code for class prediction is given under Algorithm 1”, the ANIMAL node corresponds to the second model, and the LEAF NODES corresponds to the third model. [Roy, page 3, left column, entire second paragraph; page 4, Fig. 2] “The root node is the highest node of the tree. The first classification happens at this node. Each output neuron of the root is associated with a node. Next in hierarchy is the branch node. It has a parent and two or more children. It performs classification for at minimum 2 classes/superclasses. The leaf node is the last level of the tree. Each leaf node is uniquely associated to a class. No two leaf nodes have the same class”, shows the basic structure of Tree-CNN A with 1 root classifier and 2 child classifiers, and what type of topics each of the classifiers take care of); 
applying a third instance of input to the first model, the second model, and the third model ([Roy, page 3, right column line 1-7; page 3, Fig. 1] “First, we describe how the network predicts the class of an input image. A recursive algorithm moves along the hierarchies … At each node, beginning with the top node, the image is fed to the DCNN associated with that node. The output node with the highest classification probability is the next node the algorithm moves to. If it is a leaf node, then the class associated with that node is the predicted class. Else, the algorithm feeds the image to the DCNN of that node”, the IMAGE of the Fig 1 shows the input image fed into both second model, which corresponds to the branch nodes, and first model, which corresponds to the root node)
and outputting, by the third model, an identification of a third topic, utilizing the third instance of input ([Roy, page 3, right column, line 3-6] “The output node with the highest classification probability is the next node the algorithm moves to. If it is a leaf node, then the class associated with that node is the predicted class. Else, the algorithm feeds the image to the DCNN of that node. The pseudo-code for class prediction is given under Algorithm 1”, the leaf node corresponds to the last model, and the class associated with that node is the identification of a last topic. [Roy, page 4, Fig. 2] shows the basic structure of Tree-CNN A with 1 root classifier and 2 child classifiers. [Roy, page 5, line 2-13] “The network at the root node is trained to classify the images as “Animals” or “Vehicles”. For this, the 30; 000 training images belonging to the 6 classes are re-labeled as “Animals” or “Vehicles” … At the second level, each of the two branch nodes are separately trained. “Animals” branch node is trained with 15; 000 training images from the 3 classes. This node further classifies the image into dog, cat, and horse. It is trained for 300 epochs and the learning rate is same as used for the top node. Similarly, the branch node labeled “Vehicles” is trained to identify the 3 distinct vehicles, ship, truck, and automobile”, discloses what type of topics the last model outputs).
[Roy, Abstract] “In recent years, Convolutional Neural Networks (CNNs) have shown remarkable performance in many computer vision tasks such as object recognition and detection. However, complex training issues, such as “catastrophic forgetting” and hyper-parameter tuning, make incremental learning in CNNs a difficult challenge. In this paper, we propose a hierarchical deep neural network, with CNNs at multiple levels, and a corresponding training method for lifelong learning”, the abstract shows the experiment of Roy is performed using a computer. Computer readable storage medium storing program instructions is an inherent feature of generic computer). Claim 10 is a computer program product claim having similar limitations to method claim 1 above. Therefore, they are rejected under the same rational as of claim 1 above.
Regarding claim 19, Roy teaches a system, comprising: a processor; and logic integrated with the processor, executable by the processor, or integrated with and executable by the processor ([Roy, Abstract] “In recent years, Convolutional Neural Networks (CNNs) have shown remarkable performance in many computer vision tasks such as object recognition and detection. However, complex training issues, such as “catastrophic forgetting” and hyper-parameter tuning, make incremental learning in CNNs a difficult challenge. In this paper, we propose a hierarchical deep neural network, with CNNs at multiple levels, and a corresponding training method for lifelong learning”, the abstract shows the experiment of Roy is performed using a computer. A processor embedding program logic is an inherent feature of generic computer). Claim 19 is a system claim having similar limitations to method claim 1 above. Therefore, they are rejected under the same rational as of claim 1 above.

[Roy, page 4, right column, paragraph 4.1.2; page 4, Fig.2] “For ease of reference, we label this network as Tree-CNN A. The root node is a DCNN with two output nodes. It will classify the input image as either “Animals” or “Vehicles”. Each child node has a DCNN that does finer classification. The description of the layers in each of these sub-networks is given in Tables 1 and 2. Fig. 2 and Fig. 4 a) depict the initial model of Tree-CNN A”, discloses the first model (root model) within a tree structure (Tree-CNN), and it is a Neural Network).
Claim 11 is a computer program product claim having similar limitations to method claim 2 above. Therefore, they are rejected under the same rational as of claim 2 above.

Regarding claim 3, Roy teaches wherein the tree structure represents a plurality of individual models, as well as an interrelationship between the individual models ([Roy, page 2, right column, 3.1 Network Architecture; page 4, Fig 2] “Parent: This holds the Node-ID of the node previous to this node. Each node can have only one parent … Children: It is an array of Node-IDs belonging to the nodes linked with each output neuron of the current node” discloses the parent node-child node, [Roy, page 3, left column, entire second paragraph] discloses the connection between each of the nodes (models), and [Roy, page 3, Fig 1; page 6, right column, Fig 4] The figure 1 and figure 4 shows the ROOT node connected to the BRANCH NODES, which contains topic ANIMAL and VEHICLE. The ANIMAL node contains CAT, DOG, HORSE, nodes, and the VEHICLE node contains SHIP, TRUCK, and AUTOMOBILE nodes. The tree structure is arranged based on sets and subsets of the topics).
Claim 12 is a computer program product claim having similar limitations to method claim 3 above. Therefore, they are rejected under the same rational as of claim 3 above.

[Roy, page 6, right column, Fig 4] The figure 4 shows the ROOT node connected to the BRANCH NODES, which contains topic ANIMAL and VEHICLE. The ANIMAL node contains CAT, DOG, HORSE, nodes, and the VEHICLE node contains SHIP, TRUCK, and AUTOMOBILE nodes. The tree structure is arranged based on sets and subsets of the topics).
Claim 13 is a computer program product claim having similar limitations to method claim 4 above. Therefore, they are rejected under the same rational as of claim 4 above.

	Regarding claim 5, Roy teaches wherein first module includes a classification module that outputs a topic based on provided input ([Roy, page 4, right column, 4.1.2 The Network, line 2-3; page 6, Figure 4] “The root node is a DCNN with two output nodes. It will classify the input image as either “Animals” or “Vehicles” ”, as shown in the figure 4, the root node corresponds to the first module, and it includes the DCNN which stands for Deep Convolutional Neural Networks).
Claim 14 is a computer program product claim having similar limitations to method claim 5 above. Therefore, they are rejected under the same rational as of claim 5 above.

Regarding claim 7, Roy teaches wherein in response to the identification of the first topic within the first instance of input, all children of the first model within the tree structure are activated ([Roy, page 3, left column, 3.2 Algorithm; page 3, right column, Algorithm 1 Class Prediction] “Now that we have a trained Tree-CNN, we discuss how it predicts classes and how it treats new classes. First, we describe how the network predicts the class of an input image. A recursive algorithm moves along the hierarchies of the network to reach a specific leaf node. At each node, beginning with the top node, the image is fed to the DCNN associated with that node. The output node with the highest classification probability is the next node the algorithm moves to. If it is a leaf node (final output), then the class associated with that node is the predicted class. Else, the algorithm feeds the image to the DCNN of that node. The pseudo-code for class prediction is given under Algorithm 1”, shows that all of the child nodes of the root node receives input image (activate). [Roy, page 4, Fig. 2] shows the basic structure of Tree-CNN A with 1 root classifier and 2 child classifiers, and what type of topics each of the classifiers take care of).
Claim 16 is a computer program product claim having similar limitations to method claim 7 above. Therefore, they are rejected under the same rational as of claim 7 above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 and 15 is/are rejected under 35 U.S.C. 103 over Roy (Roy et al, 2018, “Tree-CNN: A Deep Convolutional Neural Network for Lifelong Learning”) in view of Hershey (Hershey et al, 1/10/2019, “CNN ARCHITECTURES FOR LARGE-SCALE AUDIO CLASSIFICATION”).

Regarding claim 6, Roy teaches wherein first instance of input is selected from a group of data ([Roy, page 3, right column, second paragraph, line 3-9] “Now, data belonging to M new classes have been acquired and the network needs to learn to classify them while trying to minimize the change in network structure, and having a low training effort. A small sample of images (~ 10%) is selected from the training set of the new classes. At the root node these images are fed to the DCNN, one class at a time”). 
Roy does not specifically discloses selecting input from a group consisting of textual data, audio data, and time series data.
Hershey teaches selecting input from a group consisting of textual data, audio data, and time series data ([Hershey, page 2, left column, 3.1 Training, first paragraph] “The audio is divided into non-overlapping 960 ms frames. This gave approximately 20 billion examples from the 70M videos. Each frame inherits all the labels of its parent video. The 960 ms frames are decomposed with a short-time Fourier transform applying 25 ms windows every 10 ms. The resulting spectrogram is integrated into 64 mel-spaced frequency bins, and the magnitude of each bin is log-transformed after adding a small offset to avoid numerical issues. This gives log-mel spectrogram patches of 96 x 64 bins that form the input to all classifiers. During training we fetch mini-batches of 128 input examples by randomly sampling from all patches”, Hershey classifies audio data, and it fetches 128 input examples randomly sampled (selected) from all patches).
Before the effective filing date of the invention to a person of ordinary skill in the art, it would have been obvious, having both the teachings of Roy and Hershey, to use selecting audio and time series data of Hershey to implement the hierarchical multi-label classification method of Roy. The suggestion and/or motivation for doing so is receiving all audio, text, and time series data will increase the diversity of input data.
Claim 15 is a computer program product claim having similar limitations to method claim 6 above. Therefore, they are rejected under the same rational as of claim 6 above.

Roy et al, 2018, “Tree-CNN: A Deep Convolutional Neural Network for Lifelong Learning”) in view of Cerri (Cerri et al, 2014, “Hierarchical multi-label classification using local neural networks”).

Regarding claim 8, Roy teaches the computer-implemented method of Claim 1, wherein the first model includes a root model within the tree structure, the second model includes an intermediate model within the tree structure. 
Roy does not specifically teach the third model includes a terminal model within the tree structure. 
Cerri teaches the third model includes a terminal model within the tree structure ([Cerri, page 40, Fig 1] shows the tree hierarchical structure with first level, second level, and third level. The node 11 corresponds to the root model (first model), the node 11.02, 11.04, and 11.06 corresponds to second model (intermediate model), and 11.02.01, 11.02.02 … 11.06.03 corresponds to third model (terminal model). [Cerri, page 44, 3.1 Training process] “When the training of the MLP network associated with the first hierarchical level is finished (Fig. 2(a) layers corresponding to the first hierarchical level), then a second neural network is associated with the next level of the hierarchy. This MLP network has also one hidden layer and its training follows the same training process used in the previous neural network ... This process of incrementally training an MLP for each hierarchical level is done until the last level of the hierarchy is reached”, discloses how does each model in each level gets trained).
Before the effective filing date of the invention to a person of ordinary skill in the art, it would have been obvious, having both the teachings of Roy and Cerri, to use the third model within the tree structure (using more branches) of Cerri to implement the hierarchical multi-label classification method 
Claim 17 is a computer program product claim having similar limitations to method claim 8 above. Therefore, they are rejected under the same rational as of claim 8 above.

Claim 9 and 18 is/are rejected under 35 U.S.C. 103 over Roy (Roy et al, 2018, “Tree-CNN: A Deep Convolutional Neural Network for Lifelong Learning”) in view of You (US 20160033582 A1).

Regarding claim 9, Roy teaches the computer-implemented method of Claim 1, wherein the first instance of input includes a first portion of input data ([Roy, page 6, right column, entire paragraph of 4.2.1 Dataset] “For this experiment, we use a larger dataset, CIFAR-100. It has 100 classes, 500 training and 100 testing images per class. The image is a 32 x 32 color image with 3 input channels for Red, Green and Blue pixels. We divide the 100 classes into 10 groups, each group having 10 classes. This distribution is done at random. We first train the networks with 10 classes, and then incrementally add 10 new classes every stage. There are 9 learning stages to add the remaining 90 classes” … [Roy, page 6, right column, 4.2.3 Initial training] “For Tree-CNN C, the root node is trained to classify 10 classes. It is trained for 300 epochs, with learning rate of 0:1 for first 200 epochs”, discloses the input data is divided into 10 groups, and inputted to the root node), 
Roy does not specifically teach where the input data is divided into a plurality of chronologically arranged portions. 
YOU teaches where the input data is divided into a plurality of chronologically arranged portions ([YOU, 0083, line 18-27] “Each of the plurality of training segments may include a predetermined number of items of the divided training data, and may be extracted time-sequentially. In this example, the predetermined number may refer to the number of items of the divided training data that is included in the training segment, and may be expressed as a training segment size”, as the input data is divided and extracted time-sequentially, the data is chronologically arranged).
Before the effective filing date of the invention to a person of ordinary skill in the art, it would have been obvious, having both the teachings of Roy and You, to use the input data divided into plurality of chronologically arranged portions of You to implement the hierarchical multi-label classification method of Roy. The suggestion and/or motivation for doing so is to process time-series data more efficiently. 
Claim 18 is a computer program product claim having similar limitations to method claim 9 above. Therefore, they are rejected under the same rational as of claim 9 above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. 
Regarding hierarchical model.
Fine et al, 1998, “The Hierarchical Hidden Markov Model: Analysis and Applications”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUN KWON whose telephone number is (571)272-2072. The examiner can normally be reached on 7:30 AM - 5:30 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah Kawsar can be reached on (571)270-3169. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available 

/JUN KWON/ 
Examiner, Art Unit 2127
/ABDULLAH AL KAWSAR/Supervisory Patent Examiner, Art Unit 2127